DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with 
Yonksok Choi on 05/13/2021.
The application has been amended as follows as set forth in the Appendix:

5.  A method of manufacturing the bearing steel of claim 1, the method comprising:
continuous casting and rolling a steel; hot-forging the rolled steel; and
high-frequency quenching and tempering the hot-forged steel.


14.  (Canceled)  



16.  (Canceled)  

	
Election/Restriction
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 5-13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III as set forth in the Office action mailed on 02/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amended claims of the instant application are directed to a bearing steel having a composition comprising: 0.51 to 0.56 wt% of carbon (C); 0.30 to 0.55 wt% of silicon (Si); 0.60 to 0.90 wt% of manganese (Mn); 0.025 wt% or less (excluding 0 wt%) of phosphorus (P); 0.008 wt% or less (excluding 0 wt%) of sulfur (S); 0.01 to 0.20 wt% of chromium (Cr); 0.08 wt% or less (excluding 0 wt%) of molybdenum (Mo); 0.04 wt% or less (excluding 0 wt%) of nickel (Ni); 0.01 to 0.20 wt% of vanadium (V); 0.20 wt% or less (excluding 0 wt%) of copper (Cu); 0.003 wt% or less (excluding 0 wt%) of titanium (Ti); 0.01 to 0.05wt% of aluminum (Al); 0.0015 wt% or less (excluding 0 wt%) of oxygen (0); 0.001 wt% or less (excluding 0 wt%) of calcium (Ca); and iron (Fe) and unavoidable impurities as a remainder, wherein the bearing steel comprises: a substrate, and a hardened layer formed on a surface of the substrate, wherein the substrate comprises: a ferrite structure, and a pearlite structure, the hardened layer comprises a martensite structure, austenite crystal grains having an average diameter of 22.5 to 31.8 µm are formed on the substrate, and austenite crystal grains having an average diameter of 5 µm or less are formed on the hardened layer.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a bearing steel with .04 wt% or less (excluding 0 wt%) of nickel (Ni) in addition to a limitation wherein austenite crystal grains having an average diameter of 22.5 to 31.8 µm are formed on the substrate, and austenite crystal grains having an average diameter of 5 
In regards to Applicant’s Arguments filed on 04/05/2021, Applicant argues that in view of the amendments to Claim 1 wherein the nickel amount is amended to be 0.04 wt.% or less, neither Morikawa nor Mizuno sufficiently teach the nickel amount, which affects the hardenability of a steel (Applicant’s Arguments, Pages 6 and 7); the amounts of nickel taught by the prior art references, Applicant argues, teach an amount of at least 0.05 wt. %, and therefore one of ordinary skill in the art would not have been motivated to have changed the nickel amount (Page 7).  
In regards to Applicant’s argument, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, in view of the amended Claim 1, wherein the nickel amount claimed is narrowed to be 0.04 wt. % or less, the nickel amounts of Morikawa and Mizuno are not prima facie obvious over the claimed limitations, and one of ordinary skill in the art would not have found it obvious to have modified the ranges disclosed by the references to those of the instant application.  
Therefore, Applicant’s argument is persuasive.

Applicant further argues that neither Morikawa nor Mizuno teach the specific ranges of elements such as C, Mn, S, Mo, V, O, and Ca, and such references disclose the use of B and/or N in the steel alloy, and therefore would not have been motivated to form the allow as claimed (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s argument, Examiner notes that Applicant’s arguments are not commensurate with the scope of the claim.  Applicant directs arguments towards the presence of comprising said elements, and not necessarily limited to said elements.  Additionally, Examiner notes that as set forth in the Non-Final Rejection, the composition of said elements as disclosed by the prior art overlaps with that of the instant claim, other than the amended Ni amount as discussed above.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, Applicant’s argument is not persuasive.  

Applicant further argues that Mizuno and Morikawa do not teach or suggest the limitations directed to the austenite crystal grains as claimed, and that as they have different compositions as that instantly claimed; the average diameter of austenite crystal grains depends on the temperature range (Table 4; Applicant’s Arguments, Pages 8-9), which is further supported by the statements of Oh Chul Kwon (Page 9, Affidavit).  Applicant further argues that different process parameters and the difference in wt. % of Ni results in crystal grain differences, wherein the production methods and compositions of the prior art were tested against the products of the instant invention (Pages 10-13).
In regards to Applicant’s arguments, Examiner finds Applicant’s arguments persuasive and place the application in condition for allowance.  Applicant has provided sufficient evidence on the record, in the form of the affidavit filed on 04/05/2021 and in the quantitative data on Pages 10-13 of Applicant’s arguments, to show that the processes and compositions of the prior prima facie obvious over the invention as claimed.
Therefore, Applicant’s argument is persuasive.

Examiner notes that the Affidavit under 37 CFR 1.132 filed 04/05/2021 is sufficient to overcome the rejection of Claim 1 based upon Morikawa and Mizuno for the reasons set forth above.
Furthermore, it is noted that Korean Application No. KR 2016-0083318, from which the instant application claims foreign priority, received a Written Decision on Registration on 10/20/2017.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784